Title: To John Adams from Benjamin Lincoln, 14 September 1795
From: Lincoln, Benjamin
To: Adams, John



My Dear sir
Hingham Sept 14th 1795

I return your letters with my most cordial thanks for the sight of them—In the perusal I have been highly gratified and informed and have been confirmed in the idea that if our Jacobins intend to sap the foundation of our present constitution and thereby bring on a serious contest now is the momint for them to attempt their mad pursuit while the powers of Europe have full employ at home and our Citizens are enjoying unimpaired   the fruits & blessings of their own government &c—
A few friends will dine with me tomorrow a two oClock. Mrs. Lincoln joins me in respectful regards and in the request that you and Mrs. Adams would honour us with your company
Believe me my dear sir /  all that towards you /  which the highest /  esteem can generate /  and confidence /  preserve

B. Lincoln